
	
		II
		109th CONGRESS
		2d Session
		S. 3506
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the unauthorized removal or use of personal
		  information contained in a database owned, operated, or maintained by the
		  Federal government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Data Theft Prevention Act of
			 2006.
		2.Federal
			 databases
			(a)In
			 generalChapter 101 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2077.Means of
				identification and individually identifiable health information in Federal
				databases
						(a)DefinitionsIn
				this section:
							(1)Federal
				databaseThe term Federal database means any
				electronic database owned, operated, or maintained by or for the Federal
				Government.
							(2)Individually
				identifiable health informationThe term individually
				identifiable health information has the meaning given the term in the
				regulations issued under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
							(3)Means of
				identificationThe term means of identification has
				the meaning given the term in section 1028 of this title.
							(b)Unauthorized
				useIt shall be unlawful for any person knowingly and without
				authorization—
							(1)to view, use,
				download, or remove any means of identification or individually identifiable
				health information that is in a Federal database; or
							(2)to transfer such
				means of identification or individually identifiable health information to, or
				store such means of identification or individually identifiable health
				information in, any computer, network, database, or other format used to store
				information that is not a Federal database.
							(c)Use for
				criminal purposesIt shall be unlawful for any person to use a
				means of identification or individually identifiable health information
				obtained directly or indirectly from a Federal database in furtherance of a
				violation of any Federal or State criminal law.
						(d)PenaltyAny
				person who violates subsection (b) or (c) shall be fined not more than
				$100,000, imprisoned not more than 1 year, or
				both.
						.
			(b)Chapter
			 analysisThe table of sections for chapter 101 of title 18,
			 United States Code, is amended by adding after the item relating to section
			 2076 the following:
				
					
						2077. Means of identification and individually identifiable
				health information in Federal
				databases.
					
					.
			
